DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1, 3-8, 10-13 are amended in the reply filed on 03/22/2022; claims 2, 7, 9, 14-15 are cancelled. 
Claims 21-23 are newly added in the reply filed on 03/22/2022.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Takagi in addition to previously relied on references below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Adiabatic member (adiabatic block or similar, para. [0024]) in at least claims 1, 13.
Heating member (adiabatic block with heater element or similar, para. [0042]) in at least claims 1, 13.
Heating element (appears to be some sort of cylindrical ring or rings, para. [0024]) in claim 1.
External adiabatic member (appears to be bandlike structure or similar, para. [0024]) in at least claims 1, 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites “including a first portion and a second portion, the first portion inserted into the lid to communicate with the inner space of the side cover and the second portion drawn out to the outside of the lid.” It is not known where the first and second portion are, not the manner of connection to the lid, which is not disclosed in the specification, and not readily determined in the drawings from the just one cross sectional view disclosed in Fig. 6.
Claims 22, 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites “the side cover including an upper side cover and a lower side cover.” There appears to be just one side cover in the drawings and specification, not two side covers. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "wherein the first space (upper between 11 and 41), the plurality of first holes (108’s) of the heating members (44/56) located in the first space and the plurality of second holes are through each other, and wherein the second space, the plurality of first holes of the heating members located in the second space and the plurality of third holes are through each other" in the last part of the claim. It is unknown what is meant by “are through each other” in each of the limitations. Examiner interprets as in the same area. Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0276938 to “Sugishita.”
Claim 1: Sugishita discloses an apparatus for processing a substrate, the apparatus comprising: a reaction tube (11 [process tube], Fig. 1, 5) configured to receive a substrate boat (31 [boat]) in which a plurality of the substrates (1 [substrates]) are stacked to process the substrates (para. [0028]); a side cover (41 [case]) configured to receive the reaction tube (11, Fig. 1, para. [0034]); a heater (44/56) arranged between the side cover (41, para. 0035]) and the reaction tube (11) to surround the reaction tube (11), the heater including a plurality of heating members (44/56) each of the heating members including an adiabatic member (44) and heating element (56) on an inner surface of the adiabatic member (44); 
a first duct (at least two top 100’s, Fig. 5) arranged at an upper portion of the side cover (upper portion of 41) to supply a cooling gas to a first space between the side cover (41) and the reaction tube (11) at a first supply rate (para. [0057] where first duct has controllable flow rate); a second duct (at least two lower 100’s) arranged at a lower portion of the side cover (lower portion of 41) to supply the cooling gas to a second space between the lower portion of the side cover (41) and the reaction tube (11) at a second supply rate different from the first supply rate (para. [0057] where second duct has a controllable flow rate, see also para. [0076] where it is possible to adjust the opening degrees of control calves differently for each of the zones); and a controller (200 [main controller], Fig. 6) configured independently control the plurality of heating members (interpreted to control the heating members, para. [0069-0080]); wherein each of the heating members (44/56) includes a plurality of gas supply holes (108 [gas supply flow paths], Fig. 5) extending from an outer surface (outer surface of 44) of the adiabatic member (44) to the inner surface of the adiabatic member (inner surface of 44). 
Claim 2: (Cancelled). 
Claim 3: Sugishita discloses further comprising: a lid (shell of 80 [ceiling wall part], Fig. 1, 5, Sugishita) arranged on the side cover (41, see Fig. 1, 2, 5), to seal an opened upper surface of the side cover (upper surface of 41, seal is interpreted as cover to close a space); and a exhaust pipe (82 [exhaust duct]/ connected path portion inside 80) configured to exhaust the cooling gas in an inner space of the side cover (inner space of 41), the exhaust pipe (82/ connected path portion inside 80) including a first portion (interpreted as connected path portion inside 80) and a second portion (82), the first portion (connected path portion inside 80) inserted into the lid (into shell of 80) to communicate with the inner space of the side cover (inner space of 41) and the second portion (82) drawn out to the outside of the lid (outside of 80).
Claim 5: Sugishita discloses further comprising: wherein a diameter of the first portion of the exhaust pipe (connected path portion inside 80, Fig. 5, Sugishita) communicating with the inner space of the side cover (inner 41) appears to be greater than a diameter of the first or second pipes (upper or lower 100’s) providing the cooling gas to the first and second spaces (see Fig. 5 where first portion of 80 appears greater diameter).
Claim 6: Sugishita discloses wherein the reaction tube (11, Fig. 5. Sugishita) is divided into a plurality of vertically arranged regions (para. [0035] where plurality of regions or zones are present]), and each of the plurality of heating members (42/56) is arranged in each of the vertically arranged regions (106 [ring-shaped buffer parts]) corresponding to the regions (106, para. [0035]).
Claim 7: (Cancelled). 
Claim 10: Sugishita discloses wherein each of the heating members (44/56, Fig. 2, Sugishita) has an annular shape (see Fig. 5), configured to surround the reaction tube (11, para. [0035]), and the plurality of gas supply holes (108) and spaced apart from each other by a uniform gap (gaps between 107’s, para. [0062-0064]).
Claim 11: Sugishita discloses wherein the side cover (41, Fig. 2, Sugishita) includes a plurality of first connection holes (upper openings in 41) arranged in the upper portion of the side cover (upper portion of 41), and the plurality of first connection holes (upper openings in 41) is connected between the first space (upper inner space of 41) and the plurality of gas supply holes (108) of the heating member (44/56) corresponding to the upper portion of the side cover (upper portion of 41).
Claim 12: Sugishita discloses wherein the side cover (41, Fig. 2, Sugishita) includes a plurality of second connection holes (lower openings in 41) arranged in the lower portion of the side cover (lower portion of 41), and the plurality of second connection holes (lower openings in 41) is connected between the second space (lower inner space of 41) and the plurality of gas supply holes (107) of the heating member (44/56) corresponding to the lower portion of the side cover (lower portion of 41), wherein a number of the first connection holes (upper openings in 41) appears to be greater than a number of the second connection holes (lower openings in 41, see Fig. 2 where top four first connection holes appears to be greater than bottom three second connection holes).
Claim 13: Sugishita discloses wherein a plurality of external adiabatic members (105 [boundary part], Fig. 2, Sugishita) is further interposed between the side cover (41) and each of the outer surface of the adiabatic members (44/56, para. [0037], [0042]), and an internal passageway (between 11 and 44/56), between the side cover (41) and each of the outer surfaces of the adiabatic members (44/56), is divided into a plurality of inner passageways (see Fig. 2).
 Claims 14-15: (Cancelled). 
Claims 16-20: (Withdrawn). 
Claim 21: Sugishita discloses further comprising: a first supply pipe (upper 101 [inlet pipe], Fig. 2, 5, Sugishita) providing the cooling gas to the first space (upper space inside 41); and a second supply pipe (lower 101) providing the cooling gas to the second space (lower space inside 41); wherein a number of the first supply pipe (upper 101) appears to be greater than a number of the second supply pipe (lower 101, see Fig. 2 where top four first supply pipe appears to be greater than bottom three second supply pipe). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugishita as applied to claims 1, 3, 5, 6, 10-13 above, and further in view of US 6,204,194 to Takagi.
Claim 4: Sugishita discloses further comprising: a first supply pipe (upper 101 [inlet pipe], Fig. 2, Sugishita) providing the cooling gas to the first space (upper space inside 41); and a second supply pipe (lower 101) providing the cooling gas to the second space (lower space inside 41). 
However Sugishita does not disclose wherein a width of the first supply pipe is greater than a width of the second supply pipe.
Takagi teaches wherein a width of a component (channel at an upper position of the furnace) is greater than a component (channel at a lower position of the furnace), for the purpose of having the reaction gas movement equalized (col. 7, lines 1-5). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the width requirements as taught by Takagi with motivation to have the reaction gas movement equalized.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugishita as applied to claims 1, 3, 5, 6, 10-13 above, and further in view of US 2011/0223693 to Sugishita (“Sugishita’693”).
Claim 8: Sugishita discloses further comprising a temperature sensor (65 [thermocouple], Fig. 5) configured to measure temperatures of the regions (para. [0084-0085]).
However Sugishita does not disclose wherein the temperature sensor comprises: a first thermocouple, arranged in the reaction tube, to measure the temperatures of the regions; and a second thermocouple, arranged between the reaction tube and the heater, provided to each of the regions.
Sugishita’693 discloses a temperature sensor (60 [temperature detection unit], Fig. 3) comprises: a first thermocouple (64 [second thermocouple]), arranged in the reaction tube (inside 12 [heat tube]), to measure the temperatures of the regions (58-n [region of the heater], para. [0039]); and a second thermocouple (62 [first thermos couple]), arranged between the reaction tube (12) and the heater (58 (heater]), provided to each of the regions (58-n) for the purpose of a temperature in the reaction tube reaching a processing temperature set in the controller (para. [0039]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors and configuration taught by Sugishita’693 with motivation to have a temperature in the reaction tube reaching a processing temperature set in the controller.
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0276938 to “Sugishita.”
Claim 22: Sugishita discloses an apparatus for processing a substrate, the apparatus comprising: a reaction tube (11 [reaction tube], Fig. 2) configured to receive a substrate boat (31 [boat]) including a plurality of the substrates (1 [substrates]) stacked in a vertical direction (see Fig. 2); a side cover (41 [case]) arranged at an outer portion of the reaction tube (para. [0034]), the side cover (41) including an upper side cover (interpreted as upper portion of 41) and a lower side cover (interpreted as lower portion of 41), wherein a first space is defined between an outer wall of the reaction tube (outer wall of 11) and the upper side cover (upper portion of 41) and a second space is defined between the outer wall of the reaction tube (outer wall of 11) and the lower side cover (lower portion of 41);
a plurality of heating members (44/56) arranged in the first and second spaces (between 41 and 11), wherein the plurality of heating members (44/56) appears to be separated from each other (see Fig. 2), each of the heating members includes an adiabatic member (44) and heating elements (56) on an inner surface of the adiabatic member (see fig. 2), and each of the heating members (44/56) includes a plurality of first holes (108’s) extending from an outer surface of the adiabatic member (outer surface of 44) to the inner surface of the adiabatic member (inner surface of 44, see Fig. 5);
a first duct (at least two upper 100’s, Fig. 5) arranged at a selected portion of the upper side cover (upper portion of 41) to supply a cooling gas to the first space (see Fig. 5), wherein a plurality of second holes (at least two upper 107’s) is arranged the selected portion of the upper side cover (lower portion of 41); a second duct (at least two lower 100’s) arranged at a selected portion of the lower side cover (lower portion of 41) to supply the cooling gas to the second space (see Fig. 5), wherein a plurality of third holes (at least two lower 107’s) is arranged the selected portion of the lower side cover (lower portion of 41);
wherein the first space (upper between 11 and 41), the plurality of first holes (108’s) of the heating members (44/56) located in the first space and the plurality of second holes (upper 107’s) are through each other (interpreted as in the same area), and wherein the second space (lower between 11 and 41), the plurality of first holes (108’s) of the heating members (44/56) located in the second space and the plurality of third holes (lower 107’s) are through each other (interpreted as in the same area).
Claim 23: Sugishita discloses wherein a number of the second holes (upper 107’s) appears to be greater than a number of the third holes (lower 107’s, see Fig. 5 where top four second holes appears to be greater than bottom three third holes). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718